Citation Nr: 0307661	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-22 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was previously before 
the Board in January 2001.  At that time, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  In correspondence received in January 2000 the 
veteran indicated that he no longer wanted a hearing before a 
Member of the Board.


FINDING OF FACT

A chronic low back disorder was not present during the 
veteran's military service and is not otherwise shown to be 
related to the veteran's military service or to any incident 
during service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions provided to the veteran in 
this case have notified the veteran of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board notes that the claims file 
contains relevant service, private, and VA medical records, 
including a May 2002 opinion from a VA physician that 
addressed the veteran's contentions in this case.  The 
veteran has not referenced any existing evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  By letters dated in March 2001 and 
December 2001 (among other places) the RO informed the 
veteran concerning who was responsible for obtaining the 
evidence necessary to substantiate his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
arthritis, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records reveal that the veteran 
injured his back in April 1975 while attempting to push a car 
that was stuck in the sand.  A clinical narrative summary 
dated from April 21, 1975 to May 8, 1975 indicates that the 
veteran was placed on bed rest with pelvic traction and a 
heating pad to the back.  It was noted that his symptoms 
gradually decreased.  X-rays of the lumbar spine were 
unremarkable.  The diagnosis was acute low back strain.  On 
May 8, 1975 the veteran was placed on a 30 day temporary duty 
assignment due to low back pain.  A record dated in May 19, 
1975 indicates that the veteran complained of occasional mild 
backache with prolonged standing.  A clinical evaluation 
performed during the July 1976 service separation examination 
found the veteran's spine to be normal.

A private record dated in December 1980 indicated that the 
veteran suffered from back pain after suddenly twisting and 
bending over; the veteran noted that he had experienced back 
problems five years prior.  No diagnosis was listed.  X-rays 
revealed that the pelvis failed to properly support the 
spine; superior processes of the sacrum could not be clearly 
seen.

Private records dated in September 1984 indicate that the 
veteran suffered from multiple injuries, including a pelvic 
fracture, as a result of a June 1984 automobile accident.

In a September 1989 letter, the veteran's private physician 
(S.E.P, M.D.) noted that the veteran had mild restriction of 
range of motion of his back.  X-rays revealed mild 
degenerative changes of the back and a CT scan revealed 
herniation of L4-L5.  The physician noted that calcification 
present in the area of herniation raised the question of 
whether "this is necessarily a new finding."  Records 
indicate that the veteran underwent L4-5 laminectomy and disc 
excision in September 1989.

In May 2002 a VA physician reviewed the veteran's claim file 
and opined that the veteran's back problems were not related 
to his service injury.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's low back disability is related to his military 
service.  While it is clear that the veteran suffers from a 
low back disability, no physician or competent medical health 
professional has linked the veteran's low back disability to 
his military service.  The Board also notes that as 
degenerative changes were not noted until the 1980s, a claim 
of entitlement to service connection for a low back disorder 
under the presumptive provisions of 38 U.S.C.A. §§ 1101, 1112 
and 1137 is not for application in this case.

While the Board does not doubt the sincerity of the veteran's 
belief (or the lay statements submitted in his behalf) 
regarding a link between his low back disorder and his 
military service, the veteran is not competent to offer 
evidence which requires medical knowledge, such as a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In short, the comprehensive opinion of a trained medical 
professional (May 2002 VA physician) based on a review of the 
record has considerable probative value and outweighs the 
veteran's unsupported assertions that his current back 
disability is related to service.  The Board notes that the 
May 2002 VA physician made multiple, specific references to 
service, private, and VA records.  He also provided a 
rationale for his conclusion.

A chronic low back disability was not present during the 
veteran's military service and is not otherwise shown to be 
related to the veteran's military service or to any incident 
during service.  As the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran.  Accordingly, the 
benefit-of-the-doubt rule is not applicable, and the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a low back disability is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

